39



       OFFICE OF THE ATTORNEY         GENERAL OF ‘TEXAB
                             AUSTIN




       You have rubmltbe8
ooglyOf eontraot of agoaae
an08 GoBjwlnyane b;u P
drtmmlaitq  whether m
lmat8rn LmJ lnBuruno8
5ent c~e~tlon     at
VSraon’6 Betfre,bCl?
                                             ulitmlb%8&to n8, and
W8 deem tt ne                               relBt1onBhipext&tlnlI
                                           GoNpBny UQd @aal‘ponbroa,
                                          r eontraot mbslQt8d la

                                         d tram a ltudy of Ch8
                                                                                     392




            1s the4 agect   ru~iehtb6 ua         own otfiue   b   rry   iwry   tk*
OoPp~'6  nas8 on that offlee Qoor If ho bs8lr88, bat he la not
rawire to by t&a aoargan$,8aadtblr 18 el80 trao of llatlne;r
l.nt*lephaloxUmctorles.
        The agent wing swh ocmpanf offlaer a8 8ra flrvt am-
tloa4d are riotre8trlotad role&y to the tmn6wtlon   or OOO*PUY
btislne88therein, 80 lon& 08 b&r u88 or it doar not interterm
wltb ttusaompenp8 buslnssa.   Ot ooiw80, it he mrnI8h.8 hl8 own
OfflOe,he 18 at liberty to u8e it in say SIUUW l&hat he 8~8
at.
            Agouts are not ropuire4to k*ep say raoord ulmt8onrr
In oonneatlonultb the ooqpany*ebu8lne88. They ara requls8a to
raport to tke company on   on thh4 torae 8ubmltted in oonneotIon
rlth their outatandl@ po‘ilola8,
            The agent la not
                         reqtiirod to pro&ooe a aln%aua volume
of   baefnsaa.Xicmever,ii ths barhere    9raduoe4 by any maln agent
lr   8eewd     by
             tbn soajwny ln8u#lol~nt to jrutlfy the oontlnaanoe
of tho contraat, the wntraot I8 t*mibat*d.
            MOytent Is reuulmd to,              In my manner,awowt         for hla
Mae, nor la hr repulmd~to aover &my apeolfia6 tetritory aPalgn-
a$ to hla at any tlae.
        Tbo o&ant is not requrfre&to rfdti u9 afiylnformtlon
furnIshed blm by tba aompany, but t,heoo    y dew, when possible
anilfoeslbla, fumisb to lta a6aats mob =+G olmstlon  ln the po8-
res~ioa oi the aompaay whiok IMAY iwreaeo Oompa~'bWine8a.
        Tke 4qewts ato not repuirsd to lnreaetlg44te
                                                  oLalm0 or
te teke 8ny lotioo whatsoever ia oonasotlonwltb cilaiam.
       Th% oompany doe8 not sponwr   8~188 .Oanrpai(as,
                                                     &  in
oontwotiontherei8ith orret prlaar und bomume a8 a rpeolal Ln-
6wmaent to sgsnta to 1noreari Ck8lT indlvibualpro+la%tioa.
       A6ontr are not5allowad Umwiira tiooowta for a@wnoor
agaiwtmewwd     0oamiB~1ow. But la 8ow f** WABritoriowOW%8
           wilt aealrtita agtmts by makin& t;hpappdireat
thtrooanpany                                             3~6nf~.

            &ents   am   peraltted   to    a&vezttirti la     their  awn wa8
without sutmlttin$ Ek% copy to            the 0oaQaayr        3owsver,  is tas
ao&plttl~'S naee      RppwxS      in tk8 6dv%rtiSbg     Copy,   tk0 a&e&    16
regulr%d to eubrcltthe copy to tke oempany for Its approval be-
fore It is published. This reqolramnt IS ma* In orda that
the Owpeny may be aa8Uxeb t&t                119raiSxOQr%Sent*tiW or Ei8hab-
ing St&tteWW5t
             i8 9ubll8hd in o6woOtion with it8 bUSina88.
        Agcnte en prohibitediroe entering tb% r%nioe of
any other lilo lnauranos OOmpm~ or taklag 8ppllo~tion for lnsur-
~108 wfth my other llte inauauao% conpmy without ths wrttten
8onS%Zlt02 the 00-w.      Ag%nts, bowovr, are pormltted to
-aeouta brokerage oonbXaot8 for 'tbspl%%ing of i%@tirat% surplus
bu6lntX38rpltbother ao~p%ni%s.
            Agent8   maf SOliCit bU8in888 In suoh wnner es tdA%y delr%xe,
*nd the     contraots   or the oompeny 8~16tke rulrs w+ern
lgway      organization   do not petit the company to
aad xegubtlons         governingtbo munn%f in whloh the agent@             8oUoit
bU%in%SS md carry on tb%ir %%ttvlty. Tb% 8(eDtS WY %OW ti
@go8% thay plea88, and ar% not dlmated or OontrO~sb  %S Eo WhW
ttsy ok811 8oliolt rot 1n%uswno%, nor %8 to tke nnner in vbioh
thej mka such SOlieitdiOn.
        Tke a g e nts ax6 not r o q u lx o 4 to a a d l tired munt 0i
tlmo aad work on the produotlon of life CL uraao%b~8ln%88.
         And tki%OOarpany4008 not rUrOi5h a@SltS pII(LD#  Of txWnS-
gort8tlan nor exsraiss oontrol ~av%rthe m%8n8 ol'traruportrfioo.
rel%ateb by suoh a@mts.    day eXp6We  SOPortl'MSport8tioP   18
that of the agonth
            The liability at &UthW%St%33         US.  lnSUl'~O% w                   t9X
M%qphyWnt        t8388       UpOU W%g%S paSO t6 8W   poadrol OlId UgWt8
tening      una%r like       aontrat3ts d%p%mls uptuian %p~lloat~onot            the
pwtloular Saets present             t6   tho portirrcmtprOVfdOn8 of OUX bNQ.
            Axticrlemal-b-19 (&I (11 rwQ* a% follaw8:
         r*Lm@o~nt*    subJ%ot to the othar ~rorlelon8of
      tkie 6Ub-68Otbl,  wi%ulill
                              E%ld%%, iaO$adiagt S%niM
      la intentate OosaexaI), periormd  ior =%&%a or sin&or
      eny ocmtraat of l-dim,rrlttw or am&    or9Nu or ia-
      9li%d, provldod tht any seniors perionoslrby m
         lndioidual    for     wages shall   be deem4   to   be CMDp&P@Dt
                                                                     394




    subject to thle ht     ualasr and until It 18 ehom to
    tbe aetisfeotlon  of   the Oom~isrioa that 8oob indi-
    tidual &AS bow and     will aontloue to be rrw rx!o*
    oontral or d~rwtlcna    over the perf~xmnos of rue&
             both UUber bf8 OoEtreh
    I)eX'liOeb,                          of   8OS’VifJe and
     In   fad.'
         %a oennet s8Oep8 tbs SOaCrhl8iOnthat the hgl8krttUW
~twda4 and that    we 8hould oona1d.w and Qo88lb4 crpplythe ooa-
SW b4W prinOipze8 88 hia aOw in Our IBU8t#kr    Wd 8OXVWt 08808
in detsminlnp.  whether 'suah ln&vlUu~l.h88 bow and will eon-
tinuu to be free from oontrol or dlnotioa mef the perforaenoe   02
8X& W~iOO, both Wdttr this QQ~trPQt'Of 8erV1W R&d iZli#tOt.'
        M swafWthU&    Of the aUthQriti98 6f QthUX atot Span
Ch%8 8UbjdOt dl8010808 Opln.iionR
                                tmm the SUPIWUJ coput Or QO~Tado,
Commot:out,  north aarollna, Fia8hhgton and Vlr8188lppiupon
tha oonetruatlon of our or a 8ldl.e doilnitlonof %&oJraot*
*ith ml8tlon to the ufnwp10ymnt   Coqp4nratlollLaw.




          We learn frm the kpialon of Cbiei SIiatiosMaltbrlo
of that “cupxwu aourt or Gwnwtlsut   132Ip. tf. rlfa sac. co. vu.
Tons, 6 ktl. (Bd) 640, tht   in appmdaatelg     tuw&p-nine crf the
mrsble      Orville S. Carpenter,Page 6


,,t$,t88 6Itd the Dlstriot
                        Of fk&USbiS, where etatutes sirnllar
to ours have been adopted, either by 6pealtlo statutory exemp-
tion or administrativeruling, llte lnrurenae agent8 oorpematsd
by aosmis8lor8 are examptwl.   Thsrs are,   however, rive state8
                                               I
holding that they are within tha 8tatute.     ke know from oollat-
oral inr0onaatl00 that prior to,tbs 1999amendrmnt or Artlola
SZSl-b, Vsmon*r Re~lsd Civil Statutes,   tha Terse ~namplox-
mant CompensationCOBJEI~SS~QBhad enaoted a regulation exempting
~wr8noe aompanl~s from aoverage under the Aot. The lQS9
amz&siant hea provfded 8 naw deflnltlon o flamplo~nt.*
          The flaprem court or the state of Co&orado in 1ndU8-
 trial COlam$S8iOn VS. PorthuesternLDutualLife Xm3umuxoe Co.,
 Bo.Pao. ted) MO, in r~ote oloeely akin to them r0wa hare
 held that the agent8 were aervante of the insuranceoompany and
 ldre inl  employment*of the aompeey. A oonourring 4eoislon ir
 r0ond in the oaas of mmmp1,oynantC~n8atlon          comlg!lion VII.
 Jerrexeon s. L. Ins., co., 2 S. 6. (26) 624 tEtoz-'th,Ciroltna
 2upram8 Court). Eowever, =a ooqwldar the ai88CmtiiIg      opinion
 cifYwtioe &n&ill of the Earth Cenrllna Supreme tlourta muah
 8trorrg~rehtlmore logloal opinion. W&are abh to differen-,
.tlab   o\lrOOneltI8iOStroa?that ln the two SS8Ss above mentioned,
 for th0 rM8OS that ti both Of #088     8tate8    tha statute diffSr8
 from onr Texes statute  in it8 dcrflnltlon    of w%mp&ymentia
         'pa,d%8tln8tlOnllrtim betWOWl 8OlWULt8 Wld iRd~8lld~t
oontnotore    in the'Sis-8tetemmtof the Law or Agenor, "I&i-
pea&ant~Contraotor,*   p. 468.  We think it mollt appropriate to
    solution
thohs          Of OUF QUS8tiOn rhSn it 8Sv, "AS S@BS$ rha 18
not eubjsot to oQntro1 as to the wnrmr  in uhlch he ~8rtorm8
the eats whleb:eonstltato the eteeation norhis a~nay l8 in a
8irikt Ttbhtion to the prin8lpal 118to 8UOh oondw% as 01)(1
who agree8 only to eooompli8bmmS   phy8loa;l rStit8.  POr the
purpose oi datemining  liablllt~,~theyazy,both independenteon-
traotors . . .I
         T&4 aontrol of t&e phT8iSal aonduat or thr inditldaal
le prs8ant in Wie ease oi a.a4tryant, but leow    in tha OS,80of
en lad8pemdeat  oantrwter.   Qarter aobUoation6,  Zne. .V8. Davi8,
(Tax. CiV. .App.) 6@ S..,W.ft%) 6H), WhW the Will of th6 QT
ploy4r is represented~~wlya8 to the ~r88ultor tha vork and
not e~ to the ~sSSB by whioh'it i8 oartied 6ut.m the 6staihJ
lnvolTeb in its &mrf%?mimaa, the psr8an randeringtha 8SrViOS
RQn0Mbl.s Orville 8. Carpenter,         Page 6



is 5x1independentoontmotor.    LO?? :GAf Giy co.. vu, Kel+y,
                   ana sas aflnotiktlona
                                       In EO h. 2. 11. 684;
                  tiereeognlte tbe ract that thsso caaea era
prlnolpallyoeawa 1nvolvIn~ tort llabillty or tbo employer ror
the aotx 0r an IndepenCentobntrnotor  or servant.
        In the ease or the lnmxanoa agentec under oonnldera-
cion, In our oplnlon, that neeea8ary dseroo or control.over
the phyaioal oonduot of the mts     1s laoklng to eoastftutehim
8 8ervMt.   In etr'sot,the lasursnoe company @rem him a mual
ef lnetruotlonaas to the manner or prepsrfrqgand rtUq eppll-
cations, but thsreerterrelies almmt entirely upon the desire
of the agent ior oommIsaion8as a surrm8nt vmtlvating torae
to keep the a&tat alert to dew prospeots.

        ?;eelse oall attention to the raot that the agents
muat be liceneed, riotby the lneuxanoe oompar.~y, but by the
9tate or Tuna lndiaotlngto us that the &ate treata the ooou-
patiacof solloltin~  inauranae as i budma    InQepsndent of the
ampany the agent hay represent. Th,efnsuranoe Ccmmlsmionec,
rather ,thsathe oompany, deteradam the qualitloatfon~    and Ilaoral
e&araoteror the agent. Ir the xneuranoe Cosimlrs~on~r    rsvoker
hle lloenee, hie egonay la automtIeaUy ts~lnated.
        ,oUr eOiI6tPUO~iOB   Ot   ths   intWprStatiOA   t0   be (iVen
8estlcm 14 la) ll).ti thla?InnsEyroslq nq) without preoedant.
Wader raeitsriailar to the preseat raotual sftuetlon,ohr
Tratsury   Departmentof the united S%at(lbhaa rsrusod to ertemI
the   oovemago to lnoluds the.a4pmtcl 0r insurmoe aospanlaa. We
are mere of the dSfteremccrLB the wage       or the Pedmral
Ecohl    Security mt and tha Temm tlnemplopnent Cmpsneatlaa
L8W. Ffowvsr,those rulinprare pertinent end arcserrtitledte
oonsldorationIn arrlvln& at a pr~prsroonstruotfaaOf our A(rt.
Eo, elao, realize that eaoh rullw mitt depend cm the fnatcl
surrounding   ths reletionahfpbatwsen the ooa~peoyand agent.
        In the oaae 0r mrthwestern  rutcml Lit8 Ineuranar
Coapany vs. Tone, 4 ktl. (Sd) 640, tEe Duprme COW    Of Qonneo-
tlout applied the master - msveuat and independentau&fra~tor
tee, or the aompany~s aontrel of MO aiyonta, Thety,too, did
not think that eowaiaeionegent8 or a iii6 imoramo    ocarpray
were In the *eeploymnt” of the aompaay aa that teW in dorlnad
In the Connatrtiautstatute. Bo.rothtsrRood a~isourrrlonsof the
gonorabl4   Orville r3.Carpenter,Paga 0


tidependantoontraotor and meBter - tlervantreletlonshlpin
ULt~loyrseat   aoiqpoaaation
                         mittare, 444 Zieehtngtoa
                                                Beoordor
pubmhlng Co. v8. Erimt, 91 Pea. (gd) 7lt3;T4Xa6 Co. vt#.
(Bbg.l.80,
         et 81, 187 '0. 880.
        You an, themforo, advised that under the faotr
&&tted     to us that the age&, Sam Pondron, a0a all agent8
 @ez a llke contraot   with the Eouthtostem Llre fnsuranoe
 C-y     are sot in tha Vmploy'sasnt*or thet ocmpany a8 thet
km i,ederlxmd In hrtlole 58%1-b, Seotlon 17, Submotion
,(g) (1). Varaon*s Havlsed Civil Statutoa, 1925.
                                    Yours   vsry   truly



                               BY


                 APPROVEDJ~ 24, 1940